Citation Nr: 1141283	
Decision Date: 11/07/11    Archive Date: 11/21/11

DOCKET NO.  08-25 536	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUE

Entitlement to an increased disability rating for chronic right ankle sprain, currently rated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel


INTRODUCTION

The Veteran served on active duty from January 1983 to January 1987.

This appeal comes before the Board of Veterans' Appeals (Board) from a February 2007 rating decision by a Regional Office (RO) of the United States Department of Veterans Affairs (VA).  In that decision, the RO continued a 10 percent rating for chronic right ankle sprain.


FINDING OF FACT

The Veteran's chronic right ankle sprain is manifested by complaints including pain, weakness and diminished endurance, but there is no more than moderate limitation of motion.


CONCLUSION OF LAW

The criteria for a disability rating higher than 10 percent for chronic right ankle sprain have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 5271 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2011)) redefined VA's duty to assist a claimant in the development of a claim for VA benefits.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2011).

The notice requirements of the VCAA require VA to notify the Veteran of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what 

subset of the necessary information or evidence, if any, VA will attempt to obtain.  38 C.F.R. § 3.159(b) (2011).  The United States Court of Appeals for Veterans Claims (Court) has stated that the requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between the veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VCAA notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id.; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Insufficiency in the timing or content of VCAA notice is harmless, however, if the errors are not prejudicial to the claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004) (VCAA notice errors are reviewed under a prejudicial error rule).

In this case, in an October 2006 letter, issued prior to the decision on appeal, the Veteran was provided notice regarding what information and evidence is needed to substantiate his claim for an increased rating as well as what information and evidence must be submitted by the Veteran and what information and evidence will be obtained by VA.  The RO provided additional VCAA notice in letters issued in May and June 2008.  The notice letters advised the Veteran to submit evidence from medical providers, statements from others who could describe their observations of his disability level, and his own statements describing the symptoms, frequency, severity and additional disablement caused by his disability.  The letters also advised the Veteran of the necessity of providing medical or lay evidence demonstrating the level of disability and the effect that the disability has on his employment.  The letters also provided examples of pertinent medical and lay evidence that the Veteran may submit (or ask the Secretary to obtain) relevant to establishing entitlement to a disability evaluation.  See Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009) (VCAA notice in a claim for increased rating need not be "veteran specific").  The letters also informed the Veteran how effective dates are assigned, and the type of evidence that impacts the determination of effective dates.

The Board finds that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran.  The record includes service treatment records, post-service treatment records, an informal conference report and VA examination reports.  

The Veteran was notified and aware of the evidence needed to substantiate his claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  The Veteran actively participated in the claims process by submitting evidence and argument.  Thus, the Veteran was provided with a meaningful opportunity to participate in the claims process, and he has done so.  Any error in the sequence of events or content of the notices is not shown to have affected the essential fairness of the adjudication or to cause injury to the Veteran.  Therefore, any such error is harmless and does not prohibit consideration of the claim on the merits.  See Conway, 353 F.3d at 1374, Dingess, 19 Vet. App. 473; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Right Ankle

The Veteran contends that a rating higher than 10 percent is warranted for his service-connected right ankle disability, which is described as chronic right ankle sprain.  

VA determines disability ratings by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule).  Ratings are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2011).  Separate diagnostic codes identify the various disabilities.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are: interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2 (2011); resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3 (2011); where there is a question as to which of two evaluations apply, assigning a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7 (2011); and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disability upon the person's ordinary activity, 38 C.F.R. § 4.10 (2011).  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of a veteran's condition.  Schafrath, 1 Vet. App. at 594.  However, where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Nevertheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The Board therefore will consider whether different ratings are warranted for different time periods.  

Disability of the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  The functional loss may be due to absence of part or all of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as disabled.  See DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. § 4.40 (2011); see also 38 C.F.R. §§ 4.45, 4.59 (2011).

The Board has reviewed all the evidence in the appellant's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Service connection for chronic right ankle sprain was granted in a March 1987 rating decision.  The Veteran filed the instant claim for an increased rating in August 2006.  The Veteran's right ankle disability is evaluated under 38 C.F.R. § 4.71a, Diagnostic Code 5271.  Under that diagnostic code, limitation of motion of the ankle is rated at 10 percent if moderate and 20 percent if marked.  Under the Rating Schedule, normal ranges of motion of the ankle are to 20 degrees of dorsiflexion and 45 degrees of plantar flexion.  38 C.F.R. § 4.71, Plate II (2011).

In August 2006, the Veteran wrote that his right ankle disability had worsened.  On VA examination in October 2006, the Veteran reported that his right ankle disability was worsening over time.  He reported that he had lost jobs in carpentry because problems with his right ankle and right knee made him unable to work in a crouching position.  He stated that his ankle gave way about once a month.  The examiner observed that the Veteran's gait was slightly antalgic.  The range of motion of the ankle was 10 degrees of dorsiflexion and 30 degrees of plantar flexion.

In August 2008, the Veteran reported that he had limited motion of his right ankle, which affected his job outlook.  In September 2009, he indicated to the Decision Review Officer that his ankle swells, that it sometimes give way but he wears a band to stabilize it, that he has decreased motion, and that he has changed careers in part due to his right ankle disability.

VA treatment records note the Veteran being seen for complaints of right ankle pain.  A January 2008 x-ray revealed an old avulsion fracture in the right ankle.  Also in January 2008 he received an injection for pain in his right ankle.

On VA examination in October 2009, the Veteran reported having chronic intermittent pain in his ankle.  He stated that he had fatigability and lack of endurance in that ankle.  He indicated that he had pain and swelling in the ankle after prolonged standing.  He stated that if he was on it for 8 hours the ankle would bother him.  He reported that he feels the ankle is weaker and he stated that it will sometimes buckle with injury about 2 times per year.  It was noted the Veteran works part time and goes to school.

The ranges of motion of the right ankle were to 20 degrees of dorsiflexion, 45 degrees of plantar flexion, 30 degrees of inversion, and 20 degrees of eversion.  There was evidence of pain at the end of each of the ranges of motion.  The examiner found that the function of the ankle was not additionally limited by pain, fatigue, weakness, incoordination, or lack of endurance.  The examiner described the functional impairment of the ankle as mild.  X-ray revealed an old avulsion fracture of the medial malleolus, which the examiner indicated he was unable to determine when the fracture occurred.

On VA examinations, any limitation of motion of the Veteran's right ankle has been no more than moderate.  Indeed, on the current examination the Veteran had full dorsiflexion and plantar flexion.  The Veteran's complaints of pain, weakness and diminished endurance in the ankle have not been shown to produce additional functional impairment comparable to marked limitation of motion.  The manifestations of the ankle disability therefore do not warrant a rating higher than the existing 10 percent rating.

The Board has considered whether another diagnostic code could warrant an evaluation in excess of the 10 percent rating presently assigned.  However, the Veteran's ankle disability has resulted in no worse than moderate functional impairment and was characterized by the current examiner as resulting in only mild functional impairment.  Accordingly, a higher rating under Diagnostic Code 5284 is not warranted as moderately severe disability is not shown.  In addition, the ankle is not ankylosed, there is no malunion of the os calcis or astragalus with marked deformity, an astragalectomy has not been done, and there is no malunion or nonunion of the tibia or fibula causing his ankle disability.  Accordingly, Diagnostic Codes 5270, 5272, 5273, 5274, and 5262 are not applicable.

The Board concludes that the medical findings on examination are of greater probative value than the Veteran's allegations regarding the severity of his chronic right ankle sprain.  Accordingly, the Board finds that the preponderance of the evidence is against the claim for a rating in excess of 10 percent.

The Board has also considered whether the Veteran's right ankle sprain presents an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards such that referral to the appropriate officials for consideration of extra-schedular ratings is warranted.  See 38 C.F.R. § 3.321(b)(1) (2011); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating schedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical.").  Here, the rating criteria reasonably describe the Veteran's disability level and symptomatology, and provide higher ratings for disability that is more severe than currently shown by the evidence.  To the extent his subjective complaints of giving way are not considered contemplated by Diagnostic Code 5271, they would be contemplated for purposes of Diagnostic Code 5284, which the Board has also considered.  Thus, his disability picture is contemplated by the rating schedule, and the assigned schedular evaluation is, therefore, adequate.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  Consequently, referral for extraschedular consideration is not warranted.


ORDER

Entitlement to a disability rating higher than 10 percent for chronic right ankle sprain is denied.



____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


